Mabry, C. J.:

[dissenting).

I have been unable to get my consent to the views expressed in the foregoing opinion as to the effect of suing out the second writ of error while the first one was pending in this court, and effectual in every respect so far as the bringing of the case and the parties *365here.' After the motion was made to dismiss the first-writ of error, but before there was any disposition of the motion, or of the case here, the second writ of error was sued out, and we had in fact two writs of error operating or purporting to operate upon the same judgment at the same time. It has been definitely settled here that the dismissal of an appeal for a failure to comply with some requirement of the statute regulating appeals does not preclude a second appeal, nor a writ of error, if taken in due time. Harris vs. Ferris, 18 Fla. 81, Johnson vs. Polk County, 24 Fla. 28, 3 South. Rep. 414. But it has not been decided here that the second appeal or writ of error could be sued out before dismissal of the first appeal or writ of error. In Holland vs. State, 15 Fla. 549, after an appeal with supersedeas had been perfected, an attempt was made to dismiss the case in the lower court, and it was held that after the jurisdiction attached in this-court it was exclusive so far as its power over the final decree of the Circuit Court was concerned.
Cases at law can, under the Revised Statutes, only be brought to this court by writ of error, and the mode-of bringing them here is specifically pointed out by statute. At common law a writ of error issued out of a court of competent jurisdiction directed to a judge of a court of record, in which a final judgment had been rendered, commanding in some eases that the judge himself examine the record; in others that the record be sent to another court of appellate jurisdiction, to be there examined, in order that some alleged error in the proceedings may be corrected. The object of the writ is to review and correct an error of law, which was amendable at common law, or cured by the statutes of Jeofails. It is said that “it is .considered a *366new suit, and it is less an action between the original parties than a question between the-judgment and the law. It is not the action that is to be judged, but the judgment.” ' Allen, Ball & Co. vs. Mayor, etc., of Savannah, 9 Ga. 286, and authorities cited. The writ of error has always been considered in the nature of a new suit, and several important results are based upon its character as such. This court has regarded the writ in the nature of a new suit. Loring vs. Wittich, 16 Fla. 323; State vs. Mitchell, 29 Fla. 302, 10 South. Rep. 746; United States Mut. Acc. Ass’n vs. Weller, 30 Fla. 210, 11 South. Rep. 786. Still, in the nature and object of the writ it differs in essential particulars from an ordinary suit in a trial court. Some courts hold that it is more the continuation of the same suit than the institution of an entire new one. The writ of error is confined to the final judgment and the parties and their privies in the original action. It was decided in Quinebaug Bank vs. Tarbox, 20 Conn. 510, that “though the general principle is well-settled that the pendency of a prior suit between the same parties, for the same thing, will abate a suit subsequently brought, this principle does not prevail in our courts where it appears that the first suit would be ineffectual.” It appeared in the case just cited that the first writ of error was ineffectual to bring the entire merits of the case before the court, and no reliance was placed on it by plaintiff in error. It had been held in the same court that when a plaintiff in an action at law commenced and prosecuted two suits, the parties thereto, and the object and effect of the suits, being the same, an improper use of legal process was made, and the pendency of each suit was good ground to abate the other. Beach vs. Norton, 8 Conn. 71. In *367Illinois, it seems, appeals or writs of error may be taken to the appellate court, or the Supreme Court, as the nature and character of the case may require; and in Garrick vs. Chamberlain, 97 Ill. 620, the case was removed to the appellate court, and after being decided there, was taken to the Supreme Court by writ of error. In the latter court a motion was made to dismiss the writ because it appeared upon the record that an appeal from the trial court to the Supreme Court had been taken and perfected. In opposition to the motion it was offered to be shown that the appeal to the Supreme Court had been dismissed at a prior term, but whether the dismissal was before or after the removal to the appellate court does not distinctly appear. It was held that the ordinary mode of taking advantage of the pendency of another suit for the same cause of action is by plea in abatement, and it was essential to such plea that it should contain an averment that the former suit was still pending. The motion to dismiss was denied. In Louisiana1 appeals are taken from District Courts to the Circuit Court of Appeals or the Supreme Court, according to the character of the suit or subject-matter involved, and in that State the practice is recognized, in ambiguous jurisdictions, of allowing at the same time appeals to both courts, subject to the risk that the first appeal should not be-decided by the court in which .it is lodged prior to the return of the second appeal, the latter necessarily lapses. In Freiberg vs. Langfelder, 45 La. Ann. 983, 13 South. Rep. 404, it was held that it was a legal impossibility that there could be two appeals by the same party, from the saíne judgment, pending at the same time in two different courts.
*368The law abhors a multiplicity of suits, audits policy is not to permit a plaintiff to maintain more than one action against the same party for the same cause of action at one time. There is a tendency in the modern decisions in this country to break away from the common-law rule as to bringing two suits in a trial court against the same party for the same cause of action (Gamsby vs. Ray. 52 N. H. 513, and authorities cited); but without saying whether the new rule should be followed here in the trial courts, under the enforced common-law rule in this State, Ido not think it proper to extend, by analogy, the rule, whatever it may be, to writs of error in this court. Where the first writ of error is ineffectual and does not bring up the full merits of the case for review, there is merit and reason in permitting a second writ of error to be brought; but when the first has been perfected and is effectual for every purpose for which such writ can be employed, I am opposed to allowing a second writ upon the same judgment, while the first is pending. I have been unable to find any precedent for such practice in this court or any other, and while it will not do to press too far the observation that a thing without precedent is without safety, yet there is truth in it.
In the present case the failure of the first writ of error to accomplish its object is attributable solely to the laches of plaintiffs in error, and to permit the use of a second writ will not only enable the parties to postpone the case to a further term of this court, but to take advantage of their own laches.